Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cooperman, J.), rendered May 25, 2000, convicting him of assault in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to satisfy his burden of coming forward with substantial evidence to rebut the presumption of regularity that attaches to all criminal proceedings (see People v Robinson, 191 AD2d 523) regarding his claim that the court deprived him of the right to be present during the issuance of supplemental jury instructions (see People v Mehmedi, 69 NY2d 759, 760; People v Rodriguez, 256 AD2d 478).
The defendant’s remaining contention is unpreserved for ap*416pellate review. Prudenti, P.J., Altman, Friedmann and Rivera, JJ., concur.